DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed July 11, 2022 have been fully considered but they are not persuasive.  

Regarding claim 1’s limitation “determining whether a predetermined angle of the drum has been rotated based on the measured linear accelerations from the accelerometer”.  
Applicant argues that “the accelerometer is powered off unless there is motion detected.  Therefore, Jordan’s accelerometer is not used to determine the predetermined angle (since Jordan’s accelerometer would be off), and thus Jordan cannot disclose or suggest activating a gyroscope when it is determined that the predetermined angle of the drum [determined based on the measured linear accelerations from the accelerometer] has been rotated”.  
That the system may initially be off does not preclude the system from using the accelerometer to determine whether the drum has been rotated through a predetermined angle.  The process would be as follows:
Power to the motors for turning the drum is turned on.
A sensor detects that power is directed toward the motors for drum rotation.
The accelerometer and gyroscope are turned on.  
Calibration of the gyroscope using the accelerometer so that the signals they send are in agreement.  
During calibration the accelerometer uses the MAD (Median Absolute Deviation) analysis to determine whether the drum is rotating and how quickly.  
Jordan para 0059 states “If the MAD over the window is less than a predetermined threshold value, then the output signals are considered stable.” If MAD is close to zero then angular displacement due to that small acceleration is:
                         
                            θ
                            ≅
                            
                                
                                    θ
                                
                                
                                    0
                                
                            
                            +
                            
                                
                                    d
                                    θ
                                
                                
                                    d
                                    t
                                
                            
                            ×
                            ∆
                            t
                        
                     and if                         
                            
                                
                                    d
                                    θ
                                
                                
                                    d
                                    t
                                
                            
                            =
                            0
                        
                     initially, then                         
                            θ
                            ≅
                            
                                
                                    θ
                                
                                
                                    0
                                
                            
                        
                     which is equivalent to the instant applications specification of a predetermined angle                         
                            
                                
                                    θ
                                
                                
                                    p
                                
                            
                        
                     (i.e. if                         
                            θ
                            ≤
                            
                                
                                    θ
                                
                                
                                    0
                                
                            
                            +
                            
                                
                                    θ
                                
                                
                                    p
                                
                            
                        
                     then the drum is assumed to not have rotated).  

Regarding claim 1’s limitation that “activating a gyroscope when it is determined that the predetermined angle of the drum has been rotated”.  
Applicant argues that “the accelerometer is powered off unless there is motion detected.  Therefore, Jordan’s accelerometer is not used to determine the predetermined angle (since Jordan’s accelerometer would be off)”.  
Jordan in para 0019 specifies that “use of an accelerometer can be used to calibrate the gyroscope”.  Calibration is done before using a calibrated device and calibration requires that both the accelerometer and the gyroscope be operating at the same time.  The accelerometer must tell the system to start the gyroscope because gyroscopes are susceptible to drift and so the gyroscope wouldn’t be providing accurate data upon initial startup if it weren’t first calibrated by the periodicity/acceleration sensor.  

Regarding claim 1’s limitation that “measuring angular speed at the gyroscope”.  
Applicant argues that “none of these methods rely on using the measured angular speed measured at the gyroscope”.  
Jordan states in para 0044 “a periodicity sensor(s) 24 may be positioned within monitoring unit 5. In an example configuration, the gyroscope, or gyroscopes, 22 and the periodicity sensor(s) 24 may be incorporated into a common circuit.” Where periodicity is angular speed (i.e. rotations per time) and unit 5 is mounted on the rotating drum (see Fig. 1 label 5).  

Regarding claim 1’s limitation that “deactivating the gyroscope when it is determined that the measured angular speed is lower than a noise floor level”
Applicant argues that “the external embedded processor shuts down the gyroscope based on monitoring the energy consumption for turning the vessel (i.e., power is needed to rotate the large rotating vessel; when no power is being drawn, it is assumed that the vessel is not rotating). Jordan also teaches that, in further configurations, motion detection device or system connected to a motion switch can be used to shut off the gyroscope. Despite providing multiple ways to shut off the gyroscope, none of these methods rely on using the measured angular speed measured at the gyroscope”.  
Jordan states para 0051: “a motion detection device or system connected to a motion switch can be used to shut off power to conserve energy of the batteries or power pack in the wireless sensor unit 20”.  So when a motion detecting unit such as 20 or a similar such unit detects that the signal is below a noise floor it can be used to shut off sensor units such as 20 which aren’t able to provide useful information below that noise floor.  
Claim 16 does not overcome the prior art for reasons similar to those applied above for claim 1.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

Claim 1-3, 5-8, 11-18, & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (US 20160023863 A1) in view of Jordan et al. (US 20150142362 A1) . 

Regarding claim 1 Martin teaches (Fig. 1), a method of tracking rotations of a drum (para 0011: “A first processor operably receives the detection element present signals from each of the sensors and counts a total number of forward rotations of the reel”),…; calculating a number of rotations of the drum from the measured angular speed (para 0013: “the memory may store over time a plurality of total number of forward rotations of the reel each with an associated time value”, angular speed is rotations per time to rotate); 
Martin does not teach the method comprising: activating a three axis accelerometer located on a side of the drum; measuring linear accelerations along three orthogonal axes using the accelerometer; determining whether a predetermined angle of the drum has been rotated based on the measured linear accelerations from the accelerometer; activating a gyroscope when it is determined that the predetermined angle of the drum has been rotated; measuring angular speed at the gyroscope;… and deactivating the gyroscope when it is determined that the measured angular speed is lower than a noise floor level.
Jordan does teach (Fig. 1) the method comprising: activating a three axis accelerometer located on a side of the drum (para 0026: “FIG. 1 is a diagrammatic illustration of an example rotational monitoring unit mounted on a rotatable concrete mixing drum”, para 0038: “the monitoring unit 5 measures the angular velocity of the drum 2”, Abstract: “An exemplary aspect relates to the use of a gyroscope and periodicity sensor (e.g., accelerometer) to determine rotational speed”); measuring linear accelerations along three orthogonal axes using the accelerometer (para 0038: “The monitoring unit 5 is configured to provide an output signal corresponding to the measured angular velocity”, the velocity is a 3 dimensional vector so the sensors must be capable of measuring the orthogonal angular speed components); determining whether a predetermined angle of the drum has been rotated based on the measured linear accelerations from the accelerometer (para 0065: “To determine the stability of either a periodicity sensor or gyroscope, a Median Absolute Deviation (MAD) is used over a window of previous measurements. If the MAD over the window is less than a predetermined threshold value, then the output signals are considered stable. When the output signals are considered stable, a calibration constant may be computed by taking the median values of the output signals over the measurement windows to obtain linear averages of the two signals; one linear average is divided by the other to obtain the calibration constant. The calibration constant is then applied to the gyroscope output signal to calibrate the signal to better represent the actual rotation.”, para 0062: “the drum speed data as derived through the use of the accelerometer illustrates irregular behavior which may have been caused by changes in speed of the drum”, so if the drum is not spinning then the system will use ‘MAD’ and determine that the systems is stable when the change in angle is less than a predetermined value and when larger than this angle the system is determined to not be stable (i.e. starting to rotate). irregular behavior would include a change in angle of the drum which is greater than some predetermined angle (i.e. an angle beyond which signal isn’t likely to be noise)); activating a gyroscope when it is determined that the predetermined angle of the drum has been rotated (para 0072: “The gyroscope 22 provides an output signal corresponding to the angular velocity of the rotating concrete mixing drum 2”, there is only an angular velocity to be incorporated in an output signal when the gyroscope indicates that there is a rotation greater than some baseline noise value and if and only if there is signal greater than some baseline noise value then there must also be an angular velocity); measuring angular speed at the gyroscope (para 0072: “The gyroscope 22 provides an output signal corresponding to the angular velocity”);… and deactivating the gyroscope when it is determined that the measured angular speed is lower than a noise floor level (para 0051: “the embedded processor 6 which monitors energy for turning the mixing drum 2 can sense that absence of motion and send a signal to a switch or the other microprocessor 26 to shut down the gyroscope 22 and accelerometer 24 and other components, so as to prolong battery life”, when the angular speed is less than a noise level as determined by ‘MAD’ the gyroscope is deactivated).
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Martin with the teachings of Jordan.  The motivation would be to enable the rotational speed of the drum to be continuously monitored and  thus to also monitor stresses acting on the unwinding cable.  


Regarding claim 2 Martin in view of Jordan teaches, the method for tracking drums according to claim 1.  
Martin does not teach wherein the three axis accelerometer is configured to detect shocks above a predetermined threshold value.  
Jordan does further teach wherein the three axis accelerometer is configured to detect shocks above a predetermined threshold force value (para 0054: “The accelerometer may be a one-axis, two-axis, or three-axis accelerometer, which measures the acceleration of a rotatable vessel”, para  0015: “The use of a gyroscope with an optional accelerometer may be useful for monitoring rotational speed … wherein the load is displaced (moved around) by rotational movement of the drum or vessel, and the displaced load contained within the drum itself can create unbalance to the rotational axis, moment, or angular disposition of the drum or vessel”, a sudden change in the movement of the forces exerted by the load constitutes a ‘shock’).
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Martin with the teachings of Jordan.  The motivation would have been to better enable the detection of events which could be indicative of damage to the cable or other equipment.  

Regarding claim 3 Martin in view of Jordan teaches, the method of claim 1. 
Martin further teaches further comprising: attaching a tracker device with a tracker identifier to a drum with a drum identifier (para 0038: “an input identifier (e.g., identification number) for a reel”), the drum identifier being associated in a database with drum dimensions and with dimensions of a material stored on the drum (para 0038: “processing unit is configured to retrieve, from memory, a plurality of parameters for a reel based at least in part on a received input identifier for a reel”, for the management of a large inventory ‘memory’ must necessarily mean a database, parameters would include drum dimensions and material dimensions), … associating in the database the drum identifier with the tracker identifier (para 0038: “a received input identifier for a reel”, the identifier in the database must be associated with the tracker or the system wouldn’t be able to track how much material is left in different reels); storing the number of rotations in a local memory of the tracker device(para 0013: “the memory may store over time a plurality of total number of forward rotations of the reel each with an associated time value”); activating an electronic circuit comprising a communication circuit that connects to a wireless communication system and a positioning circuit that detects the position coordinates of the tracker device and the drum (para 0029: “electronic communications and notifications may be performed using other known means including direct connections, wireless connections, etc”, para 0031: “a GPS receiver, the memory may also save time/date and/or GPS locations”); transmitting, to the database via the communication system, the tracker identifier, the detected position coordinates and the number of rotations (para 0038: “communications module 28 is configured to receive an input. The input is, for example, a streaming input of data values, a data packet, a set of data, etc. The input includes, among other information, an input identifier (e.g., identification number) for a reel, a plurality of physical parameters for a reel (e.g., reel width, reel core volume, etc.), an input identifier (e.g., identification number) for a type of material, and a plurality of physical parameters for a type of material (e.g., material length, material outer diameter, etc.)”); …associating the detected position coordinates and the number of rotations to the tracker identifier and the drum identifier in the database (para 0038: “processing unit is configured to retrieve, from memory, a plurality of parameters for a reel based at least in part on a received input identifier for a reel”, for the management of a large inventory ‘memory’ must necessarily mean a database, parameters would include drum dimensions and material dimensions); and calculating, using the drum dimensions and the dimensions of the material stored in the database, a remaining length of the material stored on the drum, wherein the activating, the associating, and the calculating occur at scheduled time intervals (para 0038: “processing unit is configured to retrieve, from memory, a plurality of parameters for a reel based at least in part on a received input identifier for a reel”, for the management of a large inventory ‘memory’ must necessarily mean a database, parameters would include drum dimensions and material dimensions, para 0064: “information is then uploaded at a preferred interval (e.g. hourly, daily, weekly, monthly) to software on a desktop computer in the user's inventory control office”).  
Martin does not teach Jordon does further teach tracker device comprising the three axis accelerometer and the gyroscope; …switching the electronic circuit to a standby mode after the transmitting.  
Jordon does further teach tracker device comprising the three axis accelerometer and the gyroscope (para 0054: “accelerometer may be a one-axis, two-axis, or three-axis accelerometer”, para 0056: “the gyroscope and an accelerometer are both coupled to a processor and a transmitter to form a rotational monitoring unit”, with a processor and a transmitter it is a tracker device); …switching the electronic circuit to a standby mode after the transmitting (para 0051: “a motion detection device or system connected to a motion switch can be used to shut off power to conserve energy of the batteries or power pack in the wireless sensor unit 20”).
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Martin with the teachings of Jordan.  The motivation would have been to better track the positions and events which might indicate damage to equipment.   Additionally, one would have been motivated to save the energy in the systems batteries in order for the system to operate longer before requiring attention or maintenance.  


Regarding claim 5 Martin in view of Jordan teaches, the method for tracking drums according to claim 3.  
Martin further teaches wherein the positioning circuit detects the position coordinates of the tracker device and the drum using a satellite positioning circuit or from data retrieved from the communication system by the communication circuit (para 0029: “electronic communications and notifications may be performed using other known means including direct connections, wireless connections, etc”, para 0031: “a GPS receiver, the memory may also save time/date and/or GPS locations”).

Regarding claim 6 Martin in view of Jordan teaches, the method for tracking drums according to claim 3.  
Martin further teaches wherein, before switching the electronic circuit to the standby mode, the method further comprises: checking whether new configuration data are available in the database (para 0065: “basic information regarding the amount of material, time/date, and GPS location obtained from the battery-powered measurement sub-system 100 may be manipulated by the processing unit 16 to determine a variety of potentially useful management metrics. For example, the data may easily be mathematically and logically organized and reorganized to determine: (a) the date and time of each pull; (b) location of each pull; (c) accurate billing based on time and materials actually expended at a specific job”, “management metrics” are configuration data); when the new configuration data are available, downloading the new configuration data (para 0064: “information is then uploaded at a preferred interval (e.g. hourly, daily, weekly, monthly) to software on a desktop computer in the user's inventory control office”); and applying the new configuration to the tracker device (a user can determine when they want the new configuration downloaded onto the device).

Regarding claim 7 Martin in view of Jordan teaches, the method for tracking drums according to claim 3.
Martin further teaches wherein the activating, the associating, and the calculating each occur when the tracker device is attached to the drum (para 0062: “user may program a second PCB with the input identifier by a laptop computer which sends the information wirelessly to the transceiver in the second PCB. The user then attaches the second PCB to the outside of the reel box. As the user retrieves wire from the reel box, the reel rotates and the sensors of the first PCB detect the rotation of the detection element”).  

Regarding claim 8 Martin in view of Jordan teaches, the method for tracking drums according to claim 3.
Martin further teaches wherein the activating, the associating, and the calculating each occur in response to a control signal received by the communication circuit (para 0035: “The user interface 24 is included to control the material tracking system. The user interface may operably coupled to the first processor 10 to receive or input, for example, physical parameters of a given reel 30 and/or the material stored on the reel for use in tracking usage of the material.”).  

Regarding claim 11 Martin in view of Jordan teaches, the method for tracking drums according to claim 3.
Martin further teaches wherein the material stored on the drum comprises a telecommunication cable, an energy cable, a hybrid cable, a film, a paper tape, or a wire (para 0029: “The term “material” herein includes a product of any length having a thickness (e.g. width-depth or diameter) that can be wound onto a spool and distributed by unwinding the reel. Examples of materials include, but are not limited to, bare metal wire, metal wire that contains a covering, flexible pipe, rope, yarn, thread, fabric, metal cable, coaxial cable, fiber optic cable, paper, tape, cellophane, plastic filament, 3D printing material and the like.”).

Regarding claim 12 Martin in view of Jordan teaches, the method for tracking drums according to claim 3.  
Martin does not teach wherein the communication circuit includes a list of communication technologies, and wherein the communication circuit connects to the wireless communication system using one of the communication technologies as determined by a logic operation.  
Jordan further teaches wherein the communication circuit includes a list of communication technologies, and wherein the communication circuit connects to the wireless communication system using one of the communication technologies as determined by a logic operation (para 0079: “apparatus 140 may determine its own geographical location and/or the geographical location of a communications device through any type of location determination system including, for example, the Global Positioning System (GPS), assisted GPS (A-GPS), time difference of arrival calculations, configured constant location (in the case of non-moving devices), any combination thereof, or any other appropriate means. In various configurations, the input/output portion 146 may receive and/or provide information via any appropriate means, such as, for example, optical means (e.g., infrared), electromagnetic means (e.g., RF, WI-FI, BLUETOOTH, ZIGBEE, etc.), acoustic means (e.g., speaker, microphone, ultrasonic receiver, ultrasonic transmitter), or a combination thereof”, the logic operation would be to determine the devices location using the gps and from that location information and a look up table determine which means of communication should be used).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Martin with the teachings of Jordan.  The motivation would have been to decrease the chance that data might not be transferred from the apparatus on the drum to  a control office due to the use of a different communication technology at that location.  

Regarding claim 13 Martin in view of Jordan teaches, the method for tracking drums according to claim 12.  
Martin does not teach wherein the logic operation determines the one of the communication technologies to be used by the communication circuit according to a location of the drum.  
Jordan further teaches wherein the logic operation determines the one of the communication technologies to be used by the communication circuit according to a location of the drum (para 0079: “apparatus 140 may determine its own geographical location and/or the geographical location of a communications device through any type of location determination system including, for example, the Global Positioning System (GPS), assisted GPS (A-GPS), time difference of arrival calculations, configured constant location (in the case of non-moving devices), any combination thereof, or any other appropriate means. In various configurations, the input/output portion 146 may receive and/or provide information via any appropriate means, such as, for example, optical means (e.g., infrared), electromagnetic means (e.g., RF, WI-FI, BLUETOOTH, ZIGBEE, etc.), acoustic means (e.g., speaker, microphone, ultrasonic receiver, ultrasonic transmitter), or a combination thereof”, the logic operation would be to determine the devices location using the gps and from that location information and a look up table determine which means of communication should be used).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Martin with the teachings of Jordan.  The motivation would have been to enable the system (with a minimum of user interaction) to determine which communication protocol to use in order to transfer data from the apparatus on the drum to a control office.  

Regarding claim 14 Martin in view of Jordan teaches, the method for tracking drums according to claim 12, 
Martin does not teach wherein the list of communication technologies is varied dynamically. 
 Jordan does teach wherein the list of communication technologies is varied dynamically (para 0079: “the apparatus 140 may determine its own geographical location and/or the geographical location of a communications device through any type of location determination system including, for example, the Global Positioning System (GPS), assisted GPS (A-GPS), time difference of arrival calculations, configured constant location (in the case of non-moving devices), any combination thereof, or any other appropriate means. In various configurations, the input/output portion 146 may receive and/or provide information via any appropriate means, such as, for example, optical means (e.g., infrared), electromagnetic means (e.g., RF, WI-FI, BLUETOOTH, ZIGBEE, etc.), acoustic means (e.g., speaker, microphone, ultrasonic receiver, ultrasonic transmitter), or a combination thereof”, the apparatus must have the capability to communicate through any of a list of communication technologies and determines which to try based on location).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Martin with the teachings of Jordan.  The motivation would have been that different control offices would be more likely to use some communication technologies than others depending on their location.  

Regarding claim 15 Martin in view of Jordan teaches, the method for tracking drums according to claim 3.
Martin further teaches wherein the tracker device comprises a main controller that has an internal clock which performs a countdown of given time corresponding to the scheduled time interval (para 0031: “In an embodiment including a real-time clock and/or a GPS receiver, the memory may also save time/date and/or GPS locations in association with the reel rotational data. Finally, the memory may also store an identification number that is unique to the reel/material to allow a business to track the material remaining on a plurality of reels simultaneously”, clock enables the system to log times of each stored event as well as to determine from that data how much material is left on the drum).  

Regarding claim 16 Martin teaches (Fig. 1 a detection element 20) … measure angular speed at the gyroscope, calculate a number of rotations of the drum from the measured angular speed (para 0013: “the memory may store over time a plurality of total number of forward rotations of the reel each with an associated time value”, angular speed is derivable from rotations and time to complete those rotations).  
Martin does not teach a system comprising: a tracker device having a tracker identifier configured to be attached to a drum, the tracker device comprising a three axis accelerometer located on a side of the drum and configured to measure linear accelerations along three orthogonal axes, a gyroscope, and one or more controllers configured to activate the three axis accelerometer to measure the linear accelerations, determine whether a predetermined angle of the drum has been rotated based on the measured linear accelerations from the accelerometer, activate the gyroscope when it is determined that the predetermined angle of the drum has been rotated,…, and deactivate the gyroscope when it is determined that the measured angular speed is lower than a noise floor level.  
Jordan teaches a system comprising: a tracker device having a tracker identifier configured to be attached to a drum, the tracker device comprising a three axis accelerometer located on a side of the drum (para 0038: “the monitoring unit 5 measures the angular velocity of the drum 2”) and configured to measure linear accelerations along three orthogonal axes (para 0038: “The monitoring unit 5 is configured to provide an output signal corresponding to the measured angular velocity”, the velocity is a 3 dimensional vector so the sensors must be capable of measuring the orthogonal angular speed components), a gyroscope, and one or more controllers configured to activate the three axis accelerometer to measure the linear accelerations, determine whether a predetermined angle of the drum has been rotated based on the measured linear accelerations from the accelerometer (para 0062: “the drum speed data as derived through the use of the accelerometer illustrates irregular behavior which may have been caused by changes in speed of the drum”, irregular behavior would include a change in angle of the drum which is greater than some predetermined angle (i.e. an angle beyond which signal isn’t likely to be noise)), activate the gyroscope when it is determined that the predetermined angle of the drum has been rotated (para 0072: “The gyroscope 22 provides an output signal corresponding to the angular velocity of the rotating concrete mixing drum 2”, there is only an angular velocity to be incorporated in an output signal when the gyroscope indicates that there is a rotation greater than some baseline noise value and if and only if there is signal greater than some baseline noise value then there must also be an angular velocity), …, and deactivate the gyroscope when it is determined that the measured angular speed is lower than a noise floor level (para 0051: “the embedded processor 6 which monitors energy for turning the mixing drum 2 can sense that absence of motion and send a signal to a switch or the other microprocessor 26 to shut down the gyroscope 22 and accelerometer 24 and other components, so as to prolong battery life”).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the device taught by Martin with the teachings of Jordan.  The motivation would have been to enable the rotational speed of the drum to be continuously monitored and  thus to also monitor stresses acting on the unwinding cable.  


Regarding claim 17 Martin in view of Jordan teaches, the system of claim 16.
Martin does not teach wherein the tracking device is configured to detect shocks when the measured linear accelerations is above a predetermined threshold force value.  
Jordan additionally teaches wherein the tracking device is configured to detect shocks when the measured linear accelerations is above a predetermined threshold force value (para 0054: “The accelerometer may be a one-axis, two-axis, or three-axis accelerometer, which measures the acceleration of a rotatable vessel”, para  0015: “The use of a gyroscope with an optional accelerometer may be useful for monitoring rotational speed … wherein the load is displaced (moved around) by rotational movement of the drum or vessel, and the displaced load contained within the drum itself can create unbalance to the rotational axis, moment, or angular disposition of the drum or vessel”, a sudden change in the movement of the forces exerted by the load constitutes a ‘shock’).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the device taught by Martin with the teachings of Jordan.  The motivation would have been to better enable the detection of events which could be indicative of damage to the cable or other equipment.  


Regarding claim 18 Martin in view of Jordan teaches, the system of claim 16.
Martin further teaches further comprising: a drum having a drum identifier and attached to the drum (para 0038: “an input identifier (e.g., identification number) for a reel”); and the tracker device further comprising: electronic circuit comprising a communication circuit configured to connect to a wireless communication system and a positioning circuit configured to detect the position coordinates of the tracker device and the drum (para 0029: “electronic communications and notifications may be performed using other known means including direct connections, wireless connections, etc”, para 0031: “a GPS receiver, the memory may also save time/date and/or GPS locations”), a local memory for storing the tracker identifier, a database configured to communicate with the tracker device, the drum identifier being associated in the database with drum dimensions and with dimensions of a material stored on the drum, the drum identifier being associated with the tracker identifier in the database, a main controller configured to store the number of rotations in a local memory of the tracker device (para 0038: “processing unit is configured to retrieve, from memory, a plurality of parameters for a reel based at least in part on a received input identifier for a reel”, for the management of a large inventory ‘memory’ must necessarily mean a database, parameters would include drum dimensions and material dimensions); activate an electronic circuit comprising a communication circuit that connects to a wireless communication system and a positioning circuit that detects the position coordinates of the tracker device and the drum (para 0029: “electronic communications and notifications may be performed using other known means including direct connections, wireless connections, etc”, para 0031: “a GPS receiver, the memory may also save time/date and/or GPS locations”); transmit, to the database via the communication system, the tracker identifier, the detected position coordinates and the number of rotations (para 0038: “communications module 28 is configured to receive an input. The input is, for example, a streaming input of data values, a data packet, a set of data, etc. The input includes, among other information, an input identifier (e.g., identification number) for a reel, a plurality of physical parameters for a reel (e.g., reel width, reel core volume, etc.), an input identifier (e.g., identification number) for a type of material, and a plurality of physical parameters for a type of material (e.g., material length, material outer diameter, etc.); …;the database configured to associate the detected position coordinates and the number of rotations to the tracker identifier and the drum identifier in the database (para 0038: “processing unit is configured to retrieve, from memory, a plurality of parameters for a reel based at least in part on a received input identifier for a reel”, for the management of a large inventory ‘memory’ must necessarily mean a database, parameters would include drum dimensions and material dimensions); and a processor associated to the database, wherein the processor when executed with instructions is configured to calculate, using the drum dimensions and the dimensions of the material stored in the database, a remaining length of the material stored on the drum at a predetermined time interval (para 0038: “processing unit is configured to retrieve, from memory, a plurality of parameters for a reel based at least in part on a received input identifier for a reel”, for the management of a large inventory ‘memory’ must necessarily mean a database, parameters would include drum dimensions and material dimensions, para 0064: “information is then uploaded at a preferred interval (e.g. hourly, daily, weekly, monthly) to software on a desktop computer in the user's inventory control office”)).  
Martin does not teach …switch the electronic circuit to a standby mode after the transmitting.  
Jordan teaches …switch the electronic circuit to a standby mode after the transmitting (para 0051: “a motion detection device or system connected to a motion switch can be used to shut off power to conserve energy of the batteries or power pack in the wireless sensor unit 20”);…
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the device taught by Martin with the teachings of Jordan.  The motivation would have been to save the energy in the systems batteries in order for the system to operate longer before requiring attention or maintenance.  

Regarding claim 20 Martin in view of Jordan teaches, the system of claim 18.  
Martin does not teach wherein the electronic circuit includes a list of communication technologies, and wherein the communication circuit is configured to connect to a wireless communication system using one of the communication technologies as determined by a logic operation, wherein the logic operation is configured to determine the communication technology to be used by the communication circuit according to a location of the drum.  
Jordan further teaches wherein the electronic circuit includes a list of communication technologies, and wherein the communication circuit is configured to connect to a wireless communication system using one of the communication technologies as determined by a logic operation, wherein the logic operation is configured to determine the communication technology to be used by the communication circuit according to a location of the drum (para 0079: “apparatus 140 may determine its own geographical location and/or the geographical location of a communications device through any type of location determination system including, for example, the Global Positioning System (GPS), assisted GPS (A-GPS), time difference of arrival calculations, configured constant location (in the case of non-moving devices), any combination thereof, or any other appropriate means. In various configurations, the input/output portion 146 may receive and/or provide information via any appropriate means, such as, for example, optical means (e.g., infrared), electromagnetic means (e.g., RF, WI-FI, BLUETOOTH, ZIGBEE, etc.), acoustic means (e.g., speaker, microphone, ultrasonic receiver, ultrasonic transmitter), or a combination thereof”, the logic operation would be to determine the devices location using the gps and from that location information and a look up table determine which means of communication should be used).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the device taught by Martin with the teachings of Jordan.  The motivation would have been to decrease the chance that data might not be transferred from the apparatus on the drum to  a control office due to the use of a different communication technology at that location.  


Claim 4, 9, 10, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (US 20160023863 A1)  in view of Jordan et al. (US 20150142362 A1)  and in further view of Cella et al. (US 20180284758 A1) . 

Regarding claim 4 Martin in view of Jordan teaches, the method for tracking drums according to claim 3.
Neither Martin nor Jordan teach further comprising cleaning a part of the local memory after transmitting the tracker identifier, the detected position coordinates and the number of rotations.  
 Cella does teach further comprising cleaning a part of the local memory after transmitting the tracker identifier, the detected position coordinates and the number of rotations (para 0521: “local storage may comprise non-volatile memory (NVM). To prepare for data collection in response to a smart band data collection template being triggered, portions of the NVM may be erased to prepare the NVM to receive data as indicated in the template”).
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Martin in view of Jordan with the teachings of Cella.  The motivation would have been to prevent the local memory on the apparatus from becoming filled with no longer useful data which then might prevent collection of new relevant data.  

Regarding claim 9 Martin in view of Jordan teaches, the method for tracking drums according to claim 3.  
Neither Martin nor Jordan teach wherein the activating, the associating, and the calculating occur in response to a control signal received by a near-field communication (NFC) switch device associated to the tracker device and configured for activating/deactivating the tracker device.  
Cella teaches wherein the activating, the associating, and the calculating occur in response to a control signal received by a near-field communication (NFC) switch device associated to the tracker device and configured for activating/deactivating the tracker device (para 0320: “The data collection system 102 may include onboard sensors and may take input, such as through one or more input interfaces or ports 4008, from one or more sensors (such as analog or digital sensors of any type disclosed herein) and from one or more input sources 116 (such as sources that may be available through Wi-Fi, Bluetooth, NFC, or other local network connections or over the Internet)”, para 1265: “a remote operating user can now activate any of the sensors available to the mobile system”).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Martin in view of Jordan with the teachings of Cella.  The motivation would have been to enable the system to be easily turned off when not needed thus saving the energy in the batteries.  

Regarding claim 10 Martin in view of Jordan teaches, the method for tracking drums according to claim 3.
Neither Martin nor Jordan teach wherein the tracking device further comprises a shock sensor configured for detecting shocks of the drum, the shock sensor being separate from the three axis accelerometer.  
 Cella teaches wherein the tracking device further comprises a shock sensor configured for detecting shocks of the drum, the shock sensor being separate from the three axis accelerometer (para 0313: “the platform 100 may include the local data collection system 102 deployed in the environment 104 to monitor signals from sensors such as a Micro-Electro-Mechanical Systems (MEMS) sensor…which may include an ultra-low-power high-performance system-in-package featuring a 3D digital linear acceleration sensor”, para 1278 : “data circuit is configured to analyze data indicative of a fatigue or wear failure mode in a vehicle chassis, body or frame such as imbalance, gasket failure, spring breakage, lubricant seal failure, sensor failure, bearing seizure, shock overload, surface fatigue, weld failure, spring failure, strut failure”, a sudden change in the movement of the forces exerted by the load constitutes a ‘shock’ and a mems sensor would detect this shock).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Martin in view of Jordan with the teachings of Cella.  The motivation would have been to better enable the detection of events which could be indicative of damage to the cable or other equipment.  

Regarding claim 19 Martin in view of Jordan teaches, the system of claim 18. 
Neither Martin nor Jordan teach wherein the tracking device further comprises a shock sensor configured for detecting shocks of the drum. 
Cella teaches wherein the tracking device further comprises a shock sensor configured for detecting shocks of the drum (para 0313: “the platform 100 may include the local data collection system 102 deployed in the environment 104 to monitor signals from sensors such as a Micro-Electro-Mechanical Systems (MEMS) sensor…which may include an ultra-low-power high-performance system-in-package featuring a 3D digital linear acceleration sensor”, para 1278 : “data circuit is configured to analyze data indicative of a fatigue or wear failure mode in a vehicle chassis, body or frame such as imbalance, gasket failure, spring breakage, lubricant seal failure, sensor failure, bearing seizure, shock overload, surface fatigue, weld failure, spring failure, strut failure”, a sudden change in the movement of the forces exerted by the load constitutes a ‘shock’ and a mems sensor would detect this shock).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the device taught by Martin in view of Jordan with the teachings of Cella.  The motivation would have been to better enable the detection of events which could be indicative of damage to the cable or other equipment.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN WALTER BRAUNLICH whose telephone number is (571)272-3178. The examiner can normally be reached Monday-Friday 7:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 5712722258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN WALTER BRAUNLICH/           Examiner, Art Unit 2868      

/LEE E RODAK/           Primary Examiner, Art Unit 2868